 Case 4:20-cv-04201-KES Document 25 Filed 08/25/21 Page 1 of 5 PageID #: 418




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


RODERICK JAMISON,                                    4:20-CV-04201-KES

                          Petitioner,
                                             ORDER GRANTING RESPONDENT’S
             vs.                             SECOND MOTION TO DISMISS AND
                                               REJECTING THE MAGISTRATE
J.W. COX, in his capacity as Warden of        JUDGE’S SECOND REPORT AND
Yankton Federal Prison Camp,                    RECOMMENDATION IN FULL

                          Respondent.


      Petitioner, Roderick Jamison, brings this pro se petition for writ of

habeas corpus under 28 U.S.C. § 2241. Docket 1. Jamison seeks immediate

application of his earned time credits under 18 U.S.C. § 3621(h)(4). See id. at

6-8. The petition was assigned to a United States Magistrate Judge under 28

U.S.C. § 636(b)(1)(B), and this court’s October 16, 2014, standing order. After

this court rejected the Magistrate Judge’s report and recommendation, the

court directed the respondent to respond to the merits of Jamison’s petition by

April 20, 2021. Docket 14. Respondent filed a second motion to dismiss.

Docket 15. The Magistrate Judge entered a second report and recommendation

recommending Jamison’s petition be dismissed without prejudice for lack of

subject matter jurisdiction. Docket 19 at 6. Jamison objects to the report and

recommendation. Dockets 20, 21.
    Case 4:20-cv-04201-KES Document 25 Filed 08/25/21 Page 2 of 5 PageID #: 419




                             STANDARD OF REVIEW

        The court’s review of the Magistrate Judge’s report and recommendation

is governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and

specific. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de

novo review, this court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

        Here, the Magistrate Judge recommends that Jamison’s petition be

dismissed for lack of subject-matter jurisdiction and relies on the ruling in Holt

v. Warden, 4:20-CV-04064-RAL, 2021 WL 1925503 (D.S.D. May 13, 2021).

Docket 19.

                                   DISCUSSION

        Respondent states that Jamison has a projected release date of

December 19, 2022, via an early release under 18 U.S.C. § 3621(e) for

successful completion of the Residential Drug Abuse Program (RDAP).1 Docket

9 at 1. Jamison is asking the court to order immediate application of 365 days

of First Step Act (FSA) time credits because he completed evidence-based

recidivism reduction (EBRR) programs. Docket 1 at 6. Respondent states that

Jamison has completed 788 hours or 98.5 days of EBRR programming. Docket


1 The successful completion of RDAP is already figured into the projected
release date of December 19, 2022. See Docket 10 ¶ 4.
                                      2
 Case 4:20-cv-04201-KES Document 25 Filed 08/25/21 Page 3 of 5 PageID #: 420




16 at 18. Respondent further states that it has not yet determined whether the

FSA time credits can be prorated, which may further reduce the amount of

time credits that Jamison may be entitled to receive. Id. Jamison also is

currently participating in two EBRR programs but is not currently entitled to

any credit for the successful completion of the EBRR programs because the

programs have not yet been completed. Id. at 12.

      Respondent has taken the position that it has the discretion to determine

whether the FSA time credit incentives will be implemented before the end of

the 2-year phase-in period under the FSA—which covers the time-period until

January 15, 2022. Docket 16 at 15-18. Before discussing that issue, however,

the court must determine if it has jurisdiction under Article III of the United

States Constitution.

      Article III of the United States Constitution limits the jurisdiction of

federal courts to “actual, ongoing cases or controversies.” Lewis v. Cont’l Bank

Corp., 494 U.S. 472, 477 (1990). Two components of the Article III case-or-

controversy requirement are the “closely related” concepts of standing and

ripeness. Bova v. City of Medford, 564 F.3d 1093, 1096 (9th Cir. 2009)(citation

omitted). The ripeness inquiry in some cases may therefore “be characterized

as standing on a timeline.” Thomas v. Anchorage Equal Rts. Comm’n, 220 F.3d

1134, 1138 (9th Cir. 2000) (en banc). Whether a claim is ripe depends on “the

fitness of the issues for judicial decision and the hardship to the parties of

withholding court consideration.” Abbot Lab’ys v. Gardner, 387 U.S. 136, 149

(1967)(abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977)).
                                         3
 Case 4:20-cv-04201-KES Document 25 Filed 08/25/21 Page 4 of 5 PageID #: 421




      Rulemaking decisions by respondent are subject to judicial review, but

adjudicative decisions in a specific case are not subject to judicial review. 18

U.S.C. § 3625; see also Martin v. Gerlinski, 133 F.3d 1076, 1079 (8th Cir.

1998). There has been no showing in this case to support a general challenge

to the rulemaking of respondent on whether to allow FSA time credits for

various inmate activities, and if allowing FSA time credits, how many FSA time

credits to allow for each day of activity.

      Jamison is the proper party to bring this claim. But there is not at this

time and might never be a time when Jamison has a valid claim that he will

lose days of FSA time credits to which he is entitled under the FSA. Under

respondent’s calculation, currently Jamison would be entitled at the most to

98.5 days of FSA time credits for EBRR programming that he has currently

completed. Because there is adequate time for the application of the earned

FSA time credits after the latest date for implementation of the FSA of January

15, 2022, but well in advance of his projected release date of December 19,

2022, this claim is not ripe for adjudication and is dismissed without prejudice

to the bringing of a claim when ripe, if that ever happens.

                                 CONCLUSION

      Because Jamison’s claim is not ripe, the court does not have jurisdiction

under Article III of the United States Constitution to hear this claim.

Additionally, because this matter is not ripe for adjudication, the court does

not adopt the Magistrate Judge’s report and recommendation dismissing this



                                             4
 Case 4:20-cv-04201-KES Document 25 Filed 08/25/21 Page 5 of 5 PageID #: 422




matter for lack of subject-matter jurisdiction and Jamison’s objections to the

Magistrate Judge’s Report and Recommendation are moot.

      Thus, it is ORDERED:

      1.    That respondent’s second motion to dismiss (Docket 15) is granted.

            Jamison’s petition for writ of habeas corpus under 28 U.S.C. §2241

            is dismissed without prejudice.

      2.    That the Magistrate Judge’s report and recommendation (Docket 19)

            is rejected.

      3.    That Jamison’s objections (Dockets 20 and 21) are overruled as

            moot.

      4.    That Jamison’s motion for emergency RRC submission (Docket 24)

            is denied.

      Dated August 25, 2021

                               BY THE COURT:

                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                       5
